

Exhibit 10.1
Amendment No. 14 to
Second Amended and Restated
Master Repurchase Agreement


This Amendment Number Fourteen (this “Amendment”) is made as of this 11th day of
September, 2020, by and between Barclays Bank PLC (“Purchaser” and “Agent”) and
Nationstar Mortgage LLC (“Seller”), to that certain Second Amended and Restated
Master Repurchase Agreement, dated as of January 29, 2016 (as amended by that
certain Amendment Number One to the Second Amended and Restated Master
Repurchase Agreement, dated as of June 24, 2016, Amendment Number Two to the
Second Amended and Restated Master Repurchase Agreement, dated as of October 17,
2016, Amendment Number Three to the Second Amended and Restated Master
Repurchase Agreement, dated as of October 31, 2016, Amendment Number Four to the
Second Amended and Restated Master Repurchase Agreement, dated as of October 30,
2017, Amendment Number Five to the Second Amended and Restated Master Repurchase
Agreement, dated as of March 22, 2018, Amendment Number Six to the Second
Amended and Restated Master Repurchase Agreement, dated as of May 29, 2018,
Amendment Number Seven to the Second Amended and Restated Master Repurchase
Agreement, dated as of October 24, 2018, Amendment Number Eight to the Second
Amended and Restated Master Repurchase Agreement, dated as of November 20, 2018,
Amendment Number Nine to the Second Amended and Restated Master Repurchase
Agreement, dated as of January 28, 2019, Amendment Number Ten to the Second
Amended and Restated Master Repurchase Agreement, dated as of March 29, 2019,
Amendment Number Eleven to the Second Amended and Restated Master Repurchase
Agreement, dated as of April 3, 2019, Amendment Number Twelve to the Second
Amended and Restated Master Repurchase Agreement, dated as of October 25, 2019,
and Amendment Number Thirteen to the Second Amended and Restated Master
Repurchase Agreement, dated as of March 30, 2020, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), by and among Seller, Agent and Purchaser. Capitalized terms used
herein but not otherwise defined shall have the meanings set forth in the
Repurchase Agreement.
WHEREAS, pursuant to Section 28 of the Agreement the parties hereto desire to
amend the Agreement as described below;
NOW, THEREFORE, pursuant to the provisions of the Agreement concerning
modification and amendment thereof, and in consideration of the amendments,
agreements and other provisions herein contained and of certain other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, it is hereby agreed between Seller and
Purchaser as follows:
Section 1.Amendment to Agreement. Effective as of the date hereof, the Agreement
is hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in



--------------------------------------------------------------------------------



the same manner as the following example: double-underlined text) as set forth
in Exhibit A hereto.
Section 2.Fees and Expenses. Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchaser and Agent incurred in connection with this
Amendment, in accordance with Section 23 of the Repurchase Agreement.
Section 3.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the day (the “Effective Date”) when Seller shall have paid
or delivered, as applicable, to Purchaser all of the following fees, expenses,
documents and instruments, each of which shall be in form and substance
acceptable to Purchaser:
(a)all accrued and unpaid fees and expenses owed to Purchaser in accordance with
the Facility Documents, in each case, in immediately available funds, and
without deduction, set-off or counterclaim;


(b)a copy of this Amendment duly executed by each of the parties hereto;

(c)the payment of the first installment of the Renewal Fee (as defined in the
PSL Amendment);
(d)a copy of (i) the Amendment Number Nine to the Second Amended and Restated
Master Repurchase Agreement Pricing Side Letter, dated as of the date hereof,
duly executed by each of the parties thereto (the “PSL Amendment”), (ii) the
Amendment Number Twenty to the Mortgage Loan Participation Purchase and Sale
Agreement, dated as of the date hereof, and (iii) the Amendment Number Seventeen
to the Loan and Security Agreement, dated as of the date hereof; and
(e)any other documents reasonably requested by Purchaser or Agent on or prior to
the date hereof.
Section 4.Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and effect
and all such provisions shall apply equally to the terms and conditions set
forth herein. After this Amendment becomes effective, all references in the
Agreement (or in any other document relating to the Mortgage Loans) to “this
Agreement,” “hereof,” “herein” or words of similar effect referring to such
respective Agreement shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.
Section 5.Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.



--------------------------------------------------------------------------------



Section 6.Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Agreement or any provision hereof or
thereof.
Section 7.GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS EXCEPT SECTIONS 5-1401 AND 5-1402 OF NEW YORK GENERAL OBLIGATIONS
LAW, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original and such counterparts, together, shall constitute one and the same
agreement. This Amendment shall be valid, binding, and enforceable against a
party when executed and delivered by an authorized individual on behalf of the
party by means of (i) an original manual signature; (ii) a faxed, scanned, or
photocopied manual signature, or (iii) any other electronic signature permitted
by the federal Electronic Signatures in Global and National Commerce Act, state
enactments of the Uniform Electronic Transactions Act, and/or any other relevant
electronic signatures law, including any relevant provisions of the Uniform
Commercial Code, in each case to the extent applicable. Each faxed, scanned, or
photocopied manual signature, or electronic signature, shall for all purposes
have the same validity, legal effect, and admissibility in evidence as an
original manual signature. Each party hereto shall be entitled to conclusively
rely upon, and shall have no liability with respect to, any faxed, scanned, or
photocopied manual signature, or other electronic signature, of any other party
and shall have no duty to investigate, confirm of otherwise verify the validity
or authenticity thereof. The original documents shall be promptly delivered, if
requested.




[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Purchaser, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, as of the date and year first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent
By: /s/ Anthony Beshara
Name: Anthony Beshara
Title: Director
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Pedro Alvarez
Name: Pedro Alvarez
Title: SVP – Treasurer










--------------------------------------------------------------------------------



EXHIBIT A



